Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52122 R&R Acquisition VIII, Inc. (Exact name of small business issuer as specified in its charter) Delaware 56-2590445 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 47 School Avenue Chatham, NJ 07928 (Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. State the number of shares outstanding of issuers common equity as of the last practicable date: As of October 24, 2007, there were 2,500,000 shares of common stock outstanding. Transactional Small Business Disclosure Format (Check One): Yes [ ] No [X] Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ]. R&R Acquisition VIII, Inc. (A Development Stage Company) - INDEX - PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheet as of September 30, 2007 (unaudited) 2 Condensed Statements of Operations for the Three Months Ended September 30, 2007 and September 30, 2006 and the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 3 Condensed Statement of Changes in Stockholders Equity (Deficit) for the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended September 30, 2007 and September 30, 2006 and the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 5 NOTES TO CONDENSED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 PLAN OF OPERATION ITEM 3. CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTER TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 12 SIGNATURES 13 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-QSB are forward-looking statements regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to R&R Acquisition VIII, Inc. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: R&R Acquisition VIII, Inc. (A Development Stage Company) CONDENSED BALANCE SHEET September 30, 2007 (unaudited) ASSETS Current Assets Cash and cash equivalents (TOTAL ASSETS) $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses $ TOTAL CURRENT LIABILITIES Commitments and Contingencies - STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value; 10,000,000 shares authorized, none issued and outstanding - Common stock, $.0001 par value; 75,000,000 shares authorized, 2,500,000 issued and outstanding Additional paid-in capital Deficit accumulated during the development period ) TOTAL STOCKHOLDERS' DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 R&R Acquisition VIII, Inc. (A
